DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner agrees with the applicant’s amendments and remarks filed 08/08/2022. The prior arts in the previous rejection are overcome as this is now a method involving a bioreactor/fermentor where cells/microorganisms are being grown with a polymeric film. 
US20080068920 teaches a collapsible bag made of polymeric material that is used in biological reactions (Abstract and [0042]). It does not teach there being multiple sleeves in which the gas passes through the first sleeve but not the second sleeve and opening the second sleeve when a predetermined condition is met. It teaches an optional filter in connections 64 in [0034] but does not state that the gas must pass through the filter as it passes through the sleeve.
Applicant’s submitted prior art of BIOSTAT (The NPLs filed 8/10/2022 that are 57 and 16 pages respectively) also does not teach the invention of claim 1. The 16 page document of BIOSTAT teaches in pages 8-9 the use of flexel bags but does not teach a filter wherein the gas must pass through and multiple sleeves in which the gas passes through the first sleeve but not the second sleeve and opening the second sleeve when a predetermined condition is met. Page 9 shows Flexboy bags that prepare/store/transport sampling of solutions but also failed specifically teach a filter wherein the gas must pass through and multiple sleeves in which the gas passes through the first sleeve but not the second sleeve and opening the second sleeve when a predetermined condition is met. The 57 page document teaches in page 54 a sample of single use pages for a bioreactor. While this one does teach bags, it does not specify the polymeric film, nor does it teach a filter wherein the gas must pass through and multiple sleeves in which the gas passes through the first sleeve but not the second sleeve and opening the second sleeve when a predetermined condition is met.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        08/16/2022